Citation Nr: 0804325	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  04-19 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a skin 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from July 1964 to July 1968.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a Board Remand issued in April 2006.  This matter 
was originally on appeal from a June 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which denied service connection for 
granuloma annulare, colon cancer, and residuals of a right 
ankle injury.  The veteran's claim was apparently adjudicated 
by the Seattle RO as a brokered claim. 

In February 2006, the veteran testified at a February 2006 
Travel Board hearing before the undersigned Veterans Law 
Judge.  The transcript of the hearing is associated with the 
claims file and has been reviewed.  

The Board notes that the veteran wrote in a February 2006 
statement that he wanted to withdraw his appeal of the issues 
of service connection for colon cancer and a chronic ankle 
condition and reiterated his intent at the February 2006 
Travel Board hearing.  Thus, those issues are hereby 
withdrawn and are not subject to appellate review.  38 C.F.R. 
§§ 20.202, 20.204 (2007).

The issue of entitlement to service connection for a skin 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By an unappealed March 2002 rating decision, the RO 
concluded that the veteran was not entitled to service 
connection for a skin problem as a result of exposure to 
herbicides explaining that the veteran's service medical 
records were negative for complaint of or treatment for a 
skin problem and the private medical evidence did not show 
that the veteran had chloracne, the only skin condition that 
is presumptive to exposure to Agent Orange. 

2.  Evidence received subsequent to March 2002 rating 
decision is evidence not previously submitted that relates to 
an unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and presents a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2002 RO rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2000).   

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a skin 
disorder is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 
7105(c) (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.302, 
20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

For reasons explained in greater detail below, the veteran's 
claim is found to be reopened by way of the submission of new 
and material evidence.  Thus, no further notification or 
assistance is necessary to develop facts pertinent to the 
claim.  Accordingly, the Board will proceed with appellate 
review.  


II.	New and Material Evidence 

Legal Criteria 

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  The 
definition of "new and material evidence" was revised in 
August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45, 620 (Aug. 29, 
2001).  

As the veteran's application to reopen his claim for 
entitlement to service connection was initiated in February 
2003, the revised definition of "new and material evidence" 
is applicable to his claim.

Analysis 

The veteran initially filed a claim for service connection of 
a skin problem due to Agent Orange in June 2001.  In the 
March 2002 rating decision, the RO denied entitlement to 
service connection for a skin problem as a result of exposure 
to herbicides because the veteran's service medical records 
were negative for complaint of or treatment for a skin 
problem and the private medical evidence did not show that 
the veteran had chloracne, the only skin condition that is 
presumptive to exposure to Agent Orange.  The veteran 
received notification of the denial of his claim and was 
advised regarding his appellate rights in March 2002 
correspondence; however, he did not pursue an appeal at that 
time and the rating decision became final.  

The Board notes that the evidence considered by the RO prior 
to rendering its March 2002 rating decision included the 
veteran's service medical records, DD Form 214, the June 2001 
VA Form 21-526, the June 2001 Agent Orange Questionnaire, and 
private medical records dated from June 1995 to May 2001 that 
include impressions of various skin disorders to include 
dermographism, staph infection of the scalp, and tinea 
manuum.  
The evidence associated with the claims folder since March 
2002 consists of private medical records dated from January 
1992 to March 1995, the February 2006 Travel Board hearing 
transcript, the VA examination report dated in April 2007, 
supplemental statements offered by the April 2007 VA medical 
examiner dated in May 2007 and June 2007, and several written 
statements from the veteran or representative dated from 
February 2003 to December 2007.  As none of the 
aforementioned evidence was previously considered by VA prior 
to the March 2002 decision, it qualifies as "new" evidence.  

The Board further finds that VA has received evidence since 
the March 2002 denial that is material.  Specifically, the 
February 2006 Travel Board hearing transcript reveals that 
the veteran reported that he was treated for a skin rash 
under the arms in August 1969 and continued to have skin 
problems in service but did not go back to sick call for 
them.  The veteran also explained that he continued to have 
skin problems upon separation from service.  He further 
indicated that he has had skin rashes at various times since 
service and his rashes have left residual scars.  The veteran 
is considered competent to report the manifestations of his 
claimed disorder and, for the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence is to be presumed.  Caldwell v. Derwinski, 1 
Vet. App. 466 (1991); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  In addition, the veteran's service medical 
records confirm that he was seen for a rash under his arms in 
August 1965, which was apparently overlooked by the RO at the 
time it rendered the March 2002 rating decision.  Moreover, 
the April 2007 VA medical examination report contains a 
medical nexus opinion by a dermatologist pertaining to the 
etiology of the veteran's skin disorder.  

Thus, the evidence received subsequent to the March 2002 
rating decision was not previously considered by VA, relates 
to an unestablished fact necessary to substantiate the claim 
and raises a reasonable possibility of substantiating the 
claim because it contains evidence that the veteran had skin 
problems in service and a medical examiner has offered a 
nexus opinion pertaining to the etiology of the veteran's 
skin disorder.  

Accordingly, having determined that new and material evidence 
has been submitted, the veteran's claim for service 
connection for is reopened.


ORDER

Having determined that new and material evidence has been 
submitted, the claim for entitlement to service connection 
for a skin disorder is reopened.


REMAND

After review of the claims folder, the Board finds that the 
issue on appeal must be remanded in order that the RO may 
fully comply with the April 2006 Board Remand order.  Stegall 
v. West, 11 Vet. App. 268 (1998).

The Board notes that the RO was instructed, in pertinent 
part, to afford the veteran with a medical examination by a 
dermatologist to determine the identity and etiology of any 
skin disorder that may be present.  The dermatologist was 
specifically asked to state whether the veteran's skin 
disorder is more likely than not, at least as likely as not, 
or less likely than not causally or etiologically related to 
any symptomatology shown in service or any other incident 
thereof.

The record reflects that the veteran underwent a skin 
examination in April 2007.  The April 2007 VA examining 
dermatologist (E.J.H., M.D.) diagnosed xerosis with eczema 
crequele, history of granuloma annulare, and rosacea and 
history of flushing at that time.  It is noted that Dr. 
E.J.H. also wrote that it was less likely that the veteran 
had primary pruritis; however, it may need to be considered 
if the veteran's symptoms did not improve despite use of 
emollients.  Thus, it appears that the veteran may have a 
current skin disorder that was not definitively assessed at 
the April 2007 VA examination.    

The Board additionally notes that Dr. E.J.H. concluded that 
"overall, no current skin condition was explained by 
previous exposures" explaining that there was no known 
correlation between the veteran's xerosis with eczema 
crequele and his history of granuloma annulare and his 
previous exposures to include Agent Orange.  However, Dr. 
E.J.H.'s comments suggest that he only considered the 
veteran's claim of exposure to Agent Orange exposure in 
determining whether the veteran's current skin disorders were 
related to service as he failed to discuss or reference the 
symptoms that the veteran showed in service.  In addition, 
Dr. E.J.H. made no comment regarding the etiology of the 
veteran's rosacea.  Furthermore, Dr. E.J.H. did not 
specifically comment on whether any of the veteran's current 
skin disorders are more likely than not, at least as likely 
as not, or less likely than not etiologically related to the 
symptomatology shown in service, as instructed in the April 
2006 Board Remand.  

For the foregoing reasons, the Board finds that the April 
2007 VA examination report is inadequate and a remand for 
another medical examination and nexus opinion is warranted in 
this case.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded with 
another VA examination with a 
dermatologist to determine the identity 
and etiology of any skin disorder that 
may be present.  All indicated 
evaluations, studies, and tests deemed 
necessary by the dermatologist should be 
accomplished and all findings reported in 
detail.  The claims file should be made 
available to the dermatologist for review 
in connection with the examination and 
the dermatologist should confirm that it 
was reviewed in the examination report.  
The dermatologist should state whether 
any skin disorder found on examination is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability of less than 50 percent) 
causally or etiologically related to any 
symptomatology shown in service or any 
other incident thereof.  (Please note 
that the veteran's service medical 
records confirm that he was seen for a 
rash under his arms in August 1965.  The 
veteran has reported that he continued to 
have skin problems during and after 
service and developed residual scars as a 
result of the rashes.)  The dermatologist 
should comment on whether the veteran 
objectively demonstrates scars that 
appear to be of long duration and related 
to the veteran's skin problems.  The 
dermatologist should provide a thorough 
rationale for his or her conclusion.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.  

2.  After any additional notification and 
development that the RO deems necessary 
is undertaken, the veteran's claim should 
be readjudicated.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The purpose of this REMAND is to ensure due process and to 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


